George E. Harrington died at Pasco, Washington, on June 24, 1923, leaving an estate in Lewis county, Idaho. In September, 1923, appellants Bert P. Harrington, Roy R. Harrington, Keith E. Harrington and Nadine Williams, grandchildren of decedent, filed in the probate court of Lewis county a petition for, and letters of administration were issued to appellant Lydia Harrington, their mother. On November 6, 1923, respondent Annie E. Roberson, formerly a daughter-in-law of decedent, filed therein a petition for an order revoking these letters and a petition for the probate of a will of decedent dated January 17, 1920, in which she was the principal beneficiary. The administratrix, Lydia Harrington, filed objections to the petition to revoke her *Page 449 
letters of administration, and the four appellant grand-children of decedent filed their petition for the probate of an alleged olographic will dated about February 12, 1923, claimed to have been lost, and their contest against the probate of the will presented by respondent.
The petition to revoke the letters of administration, the petitions to probate the two wills, and the contests thereof, were all heard together, and an order made revoking the letters and admitting to probate the will of January 17, 1920, and denying probate of the alleged olographic will. On appeal to the district court, upon a trial de novo, this order was affirmed and judgment entered accordingly, from which this appeal is taken.
The appellants contested the will ordered probated upon two grounds: (1) That its execution was secured through undue influence and fraud; and (2) by the attempt to establish a later olographic will in effect a revocation of the former.
The evidence that the will of January 17, 1920, was duly executed, and that the testator "was not influenced by any menace, duress, fraud or undue influence," is amply supported by the evidence, and the finding upon that question will not be disturbed.
Proof of the alleged olographic will was by testimony of a letter written by decedent on or about February 12, 1923, to Lydia Harrington, and received by her a day or two afterwards. The letter was not produced, appellants claiming it was lost or inadvertently destroyed in July, 1923.
Appellants contend that the court erred in a finding of fact that the deceased was physically unable to write at the time when they contend he wrote the letter, contending that the court based his finding of fact that the will was not written on the physical inability of the deceased to write, and that the proof is to the contrary, in that the proof establishes that at about the same time he did write another letter which was offered in evidence. However, the court did find that the deceased did not write a letter "making any testamentary disposition of his property," such as was contended was in this alleged lost letter. *Page 450 
C. S., see. 7470 provides that "No will shall be proved as a lost or destroyed will . . . . unless its provisions are clearly and distinctly proved by at least two credible witnesses."
Conceding, for the sake of argument, that the letter was written as testified to, the evidence of the witnesses of its contents was not clear and convincing evidence of testamentary disposition. One witness says the letter recited that the writer "would leave," another that he "was leaving," and a third that "I am leaving," everything to them. These witnesses do not testify to any positive language or to any other portion of the letter or testamantary intention expressed elsewhere, and the evidence of these recitals is not evidence of testamentary disposition or of an intent to make of this letter a will, sufficient, clear or convincing to support any contention that the trial court was in error in finding to the contrary. (In re Richardson's Estate, 94 Cal. 63, 29 P. 484, 15 L.R.A. 635; In re Meade's Estate, 118 Cal. 428, 62 Am. St. 244, 50 P. 541; Wright v. Wright, 124 Va. 114, 97 S.E. 358.)
The judgment is affirmed. Costs to respondent.
Wm. E. Lee, C. J., and Givens and T. Bailey Lee, JJ., concur.